Citation Nr: 0502547	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for service-
connected post-traumatic stress disorder, currently evaluated 
as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1973 to November 1976, and in the United States 
Coast Guard from November 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In another decision issued in March 2001 (Docket No. 99-07 
190), the Board remanded the veteran's claims for service 
connection of hearing loss, tinnitus, and a skin disorder to 
the RO for additional development.  By a June 2002 rating 
decision, the RO granted service connection for tinnitus, 
tinea pedis, and right ear hearing loss.  The RO, however, 
failed to adjudicate the claim for service connection of left 
ear hearing loss.  Prior adjudications show that in regard to 
the veteran's claim for service connection of "hearing 
loss," the RO considered whether the veteran currently had 
right and left ear hearing loss and whether any right and 
left ear hearing loss demonstrated on audiological 
examination were related to the veteran's service.  
Therefore, the RO was obligated to adjudicate a left ear 
hearing loss claim on remand.  Accordingly, this matter is 
referred to the RO for appropriate action.

In the March 2001 decision, the Board also instructed the RO 
to issue a Statement of the Case (SOC) on the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
because in December 2000, the veteran filed a Notice of 
Disagreement (NOD) with the January 2000 RO rating decision 
that denied TDIU.  The Board acknowledged that the veteran 
could not receive both a 100 percent schedular evaluation and 
unemployability compensation, but noted that the effective 
date of unemployability benefits might be more beneficial to 
the veteran, and so he should be given an opportunity to 
perfect his appeal for unemployability compensation.  In a 
May 2001 rating decision, the RO considered the veteran's 
TDIU claim but failed to issue a SOC on the issue.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The January 15, 1988 decision that denied service 
connection for PTSD is not final.

2.  The veteran's original application for compensation 
benefits for PTSD filed on  October 26, 1987 remains open. 

3.  The veteran's disability claim was filed over a year from 
his separation from service.

4.  The earliest the veteran met all of the required elements 
for the establishment of service connection for PTSD, under 
any VA guidelines and regulations, past and present, was in 
March 1996. 

5.  The date the veteran was entitled to receive service 
connection for PTSD is the "later date" of when entitlement 
arose in March 1996 and not the date of receipt of the claim 
in October 26, 1987.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 
23, 1996, for a grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was not advised of the VCAA with respect to the 
underlying claim for service connection of PTSD and the 
"down-stream questions" of the degree of disability and the 
effective date of the disability.  (As an aside, the Board 
notes that service connection for PTSD was established prior 
to the enactment of the VCAA. The veteran is also currently 
in receipt of the total maximum schedular rating of 100 
percent for PTSD.)  The veteran raised the claim for an 
earlier effective date in a NOD filed in December 2001.  In 
VAOPGCPREC 8-03, the VA General Counsel noted that although 
it appeared that an NOD that first raised an issue satisfied 
the 38 C.F.R. § 3.1(p) definition of application, he did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. 
§ 5103(a) notice upon receipt of an NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of a NOD in 
response to a decision on a claim, the agency of original 
jurisdiction must take development or review action it deems 
proper under applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  

In this regard, the Board notes that in correspondence dated 
in August 2002, the RO referenced the veteran's December 2001 
Statement in Support of Claim (NOD) and asked the veteran to 
clarify which effective date he felt he was entitled to be 
awarded.  In a statement received by the RO in August 2002, 
the veteran responded that he recalled filing an application 
for compensation benefits as early as 1988 and that he was 
entitled to an earlier effective date from at least that 
year.  At a travel board hearing held before the undersigned 
Veterans Law Judge in August 2003, the veteran presented 
testimony on the bases for his claim for an earlier effective 
date and he detailed evidence that supported his claim.  The 
claims file shows that the evidence referenced by the veteran 
at the hearing is associated with the claims file. 
  
In August 2004, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2003), as to whether the medical 
evidence showed that the veteran had PTSD prior to February 
1996.  The Board received the expert medical opinion in 
September 2004.  In correspondence dated in August 2004 and 
October 2004, the Board notified the veteran and his service 
representative that the Board decided to obtain an opinion 
from a medical expert from VHA.  38 C.F.R. § 20.903 (2003).  
The veteran and his service representative were provided a 
copy of the decision and allowed 60 days within which to 
submit any additional evidence or argument in response to the 
opinion.  Id.   The veteran submitted evidence in October 
2004, and waived the RO's right to initial consideration of 
this evidence.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  

There is no additional information and evidence that must be 
requested from the veteran or additional information and 
evidence that must be obtained by VA in order to determine 
whether the veteran is entitled to the benefit sought on 
appeal.  A SOC was issued on the claim in February 2003, a 
copy of which was provided to the veteran.  The SOC advised 
the veteran of the reasons for the denial of an earlier 
effective date as well as notified him of the pertinent laws 
and regulations applicable to his claim.  

By virtue of the Board's procurement of a VHA opinion 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
in accordance with 38 U.S.C.A. § 7105(d)(1) (West 2002).  
VAOPGCPREC 8-03 p. 3-4.  Accordingly, the Board will proceed 
with appellate review.

In VA Form 60-3288 (Request For and Consent to Release of 
Information From Claimant's Records) dated October 15, 1987, 
the veteran authorized the release of information from his 
"medical/psychiatric" records of his hospitalization and 
outpatient care from October 1987 to date.  The veteran noted 
that the reason for the release of information was a pending 
VA claim. 

On October 26, 1987, the RO in Los Angeles, California, 
received the veteran's original claim (VA Form 21-526) for 
service connection of post-traumatic stress disorder.  The 
veteran reported that his mailing address was as follows:  
114 Frazer Drive, Chester, South Carolina, 29706.  The 
veteran reported that he was currently hospitalized at the VA 
Medical Center (MC) in Los Angeles, California, and that he 
had been hospitalized since October 1987.  A date stamp on 
the application shows that this application was forwarded to 
and received by the RO in Columbia, South Carolina on 
November 16, 1987.  

On November 4, 1987, the Los Angeles RO received from the 
veteran VA Form 21-526, a second application for service-
connected benefits for PTSD.  The veteran reported that his 
mailing address was as follows:  537 W. Hyde Park #306, 
Inglewood, California 90302.  The veteran reported that he 
was currently hospitalized in Los Angeles, California, and 
that he had been hospitalized since September 1987.  A date 
stamp on the application shows that this application was 
forwarded to and received by the Columbia RO on November 17, 
1987. 

A Request for and/or Notice of Transfer of Veterans Records 
(VA Form 70-7216a) shows that the veteran's claims folder was 
transferred from the Los Angeles RO (No. 344) on November 4, 
1987 and received by the Columbia RO (No. 319) on November 9, 
1987.  It was noted that the reason for the transfer was that 
the veteran resided in South Carolina.  The notation "update 
BIRLS [Beneficiary Identification and Records Locator 
System]" was also noted.  

In a letter dated November 18, 1987, mailed to the Chester, 
South Carolina address, the RO requested information and 
evidence from the veteran that the RO considered necessary to 
determine the veteran's entitlement to service-connected 
benefits. Similar development letters dated November 25, 1987 
and December 24, 1987 were also mailed to the Chester, South 
Carolina address.

In VA Form 21-6789 (Deferred or Confirmed Rating Decision) 
dated January 15, 1988, a rating specialist noted that the 
veteran's claim was denied for failure to respond to the 
development letter.  The rating specialist indicated that the 
veteran might be residing in Los Angeles, California, but his 
claims file was forwarded to the present station (South 
Carolina).  

In a letter dated February 10, 1988, mailed to the Chester, 
South Carolina address, the Columbia RO advised the veteran 
that his claim for disability benefits was disallowed because 
he failed to reply to any of the RO's development letters.  

Thereafter, the claims file shows that on March 21, 1988, the 
Columbia RO received VA inpatient treatment records dated 
from October 1987 to January 1988.

A Request for and/or Notice of Transfer of Veterans Records 
(VA Form 70-7216a) shows that the veteran's claims folder was 
transferred from the Columbia RO (No. 319) on April 28, 1988 
and received by the Los Angeles RO (No. 344) on May 2, 1988.  

In VA Form 21-6789 (Deferred or Confirmed Rating Decision) 
dated June 17, 1988, a rating specialist reported that the 
claims file failed to show justification for the acceptance 
of transfer from the Los Angeles RO.  The rating specialist 
explained that there was no request for transfer from the 
veteran or his authorized representative or there was no 
change of address reported.  The rating specialist noted that 
multiple hospitalizations were not a justification for a 
transfer of claims file.  The rating specialist ordered the 
return of the claims file back to the Columbia RO.

A Request for and/or Notice of Transfer of Veterans Records 
(VA Form 70-7216a) shows that the veteran's claims folder was 
transferred from the Los Angeles RO (No. 344) on June 20, 
1988 and received by the Columbia RO (No. 319) on June 23, 
1988.  

On February 23, 1996, the Los Angeles RO received from the 
veteran VA Form 21-526, an application for service-connected 
benefits for PTSD.  By a July 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating, effective February 23, 1996.  By a May 2001 rating 
decision, the RO granted a maximum schedular rating of 100 
percent based on a March 2001 Board decision, with an 
effective date of February 23, 1996.  

The veteran contends that he never received the November 18, 
1987, November 25, 1987, and December 24, 1987 development 
letters, and the February 10, 1988 RO notice of disallowance 
of disability benefits.  The Board observes that on the 
second application for compensation benefits filed on 
November 4, 1987, the veteran clearly indicated that his 
mailing address had changed to Inglewood, California, yet the 
RO erroneously mailed the development letters and the notice 
of disallowance to the Chester, South Carolina address.  It 
is of no significance that the development letters and the 
notice of disallowance were not returned to the RO as 
undeliverable under the facts of this case.  The veteran did 
not receive proper notification of the information and 
evidence the RO deemed was necessary to substantiate his 
claim.  Also, the veteran did not receive proper notice of 
the disallowance of his claim and notice of his appellate 
rights.  Thus, the January 15, 1988 decision cannot be 
considered final and his October 26, 1987 claim remained 
open. 

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (b)(2)(2004).  

In the instant case, for the reasons provided above, the date 
of receipt of the veteran's claim is October 26, 1987.  The 
question now becomes when did the veteran first meet the 
elements required to establish service connection for PTSD
between October 26, 1987 (the date of the receipt of claim 
for service connection) and February 22, 1996 (the last day 
in which he was not service-connected for PTSD).

During the appeal period, the requirements for establishing 
service-connection for PTSD changed.  Prior to May 19, 1993, 
VA followed guidelines set forth in the Department of 
Veterans Affairs Adjudication Procedure Manual for PTSD 
claims, in addition to following the basic requirements for 
establishing service connection for a disability provided 
under 38 C.F.R. § 3.303.  The regulatory provisions extant at 
that time were essentially the same as they are today-that 
is, the facts of the case had to establish that the disease 
resulting in disability was incurred coincident with service.  
Effective March 26, 1991, Manual M21-1, para. 50.45e, added 
that if the evidence in adjudicating a PTSD claim showed that 
the veteran engaged in combat with the enemy and the claimed 
stressor was related to combat, no further evidence of a 
stressor was necessary.

Thereafter, a VA regulation that specifically addressed the 
requirements for establishing service connection for PTSD was 
published in the Federal Register in May 1993, because while 
VA had issued procedural guidelines on the subject, it was a 
substantive issue that should have been addressed by 
regulation.  58 Fed. Reg. 29109 (May 19, 1993).  Thus, 
effective May 19, 1993, eligibility for a PTSD service-
connection award required the presence of three elements:  
(1) A clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1993-1998).  Under the amended version 
of the regulation in effect in 1999 and now, service 
connection is to be awarded for PTSD when there exists a 
medical diagnosis of PTSD made in conformance with the 
criteria listed in the DSM-IV, and the other two criteria are 
satisfied.  38 C.F.R. § 3.304(f)(1999-2004).

A review of the evidence between October 26, 1987 (the date 
of the receipt of claim for service connection) and February 
22, 1996 (the last day in which he was not service connected 
for PTSD) includes VA inpatient treatment records (received 
by the RO in March 1988) that show that the veteran was 
hospitalized from October 14, 1987 to December 30, 1987.  The 
physician diagnosed polysubstance dependence, rule out drug 
induced paranoid disorder, and passive/aggressive traits, 
rule out personality disorder.  The veteran was also 
hospitalized from December 31, 1987 to January 5, 1988.  The 
physician diagnosed cocaine dependence and provisional 
"schizotypal" personality.   

Based on information the veteran provided on his February 
1996 application and subsequent September 1996 Statement in 
Support of Claim, the RO requested treatment records from the 
VAMC in West Los Angeles dated from December 1987 to present.  
The VA facility responded that treatment records dated from 
1987 to 1995 were unavailable and forwarded treatment records 
dated from March 1996 to August 1996.  In January 1997, the 
RO requested treatment records from the West Los Angeles VAMC 
dated from January 1986 to date.  The VA facility forwarded 
treatment records dated from December 1987 to January 1988, 
March 1990 to April 1990, and March 1996 to February 1997.  
These VA treatment records show that the earliest diagnosis 
that the veteran was possibly suffering from PTSD was in 
March 1996.  

In the opinion of the VHA Staff Psychiatrist, the veteran did 
not meet the diagnostic criteria for PTSD as outlined in the 
DSM-IV prior to February 1996.  The Staff Psychiatrist 
explained that the veteran was hospitalized for several weeks 
in 1987 and he reported no "re-experiencing of trauma, 
numbing of general responsiveness, or significant symptoms of 
increased arousal that were not present before the trauma."  
Incidentally, the Board notes that the foregoing symptomatic 
complaints were the diagnostic criteria associated with PTSD 
outlined in the DSM III-R at 146-148 (1987), which was in 
effect at the time of the veteran's October 26, 1987 filing.  
Thus, the medical evidence shows that the veteran did not 
meet the diagnostic criteria for PTSD under any earlier 
versions of DSM-IV.      

The veteran submitted an August 2003 VA treatment record that 
noted that the veteran had a history of exposure to traumatic 
events during service in 1974.  The examiner noted that the 
veteran's "overall psychotic symptoms are likely the result 
of a recurrent mood that has depressed and hypomanic features 
and which may have started with military related stress."  
The opinion expressed by the examiner does not provide that 
the veteran met the diagnostic criteria associated with PTSD 
prior to February 1996.  The veteran also presented 
additional argument as to why he believed that he met the 
diagnostic criteria for PTSD prior to February 1996, and he 
submitted literature that pertained to PTSD.  While the 
veteran is competent to describe his subjective symptoms, he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, there is no competent medical evidence of 
record that shows that the veteran met the diagnostic 
criteria for PTSD prior to February 1996. 

As the veteran was not diagnosed with PTSD until 1996, the 
required elements for the establishment of service connection 
for PTSD, under any VA guidelines and regulations, past and 
present, were not met until 1996.  The veteran's disability 
claim was filed over a year from his separation from service.  
By operation of law, the effective date is the date of 
receipt of claim, (October 26, 1987) or the date entitlement 
arose (March 1996), whichever is later.  The date the veteran 
was entitled to receive service connection for PTSD is the 
"later date."  Accordingly, the veteran's claim for 
entitlement to a grant of an effective date prior to February 
23, 1996 for PTSD is denied.  


ORDER

An effective date earlier than February 23, 1996, for the 
grant of service connection of post-traumatic stress disorder 
is denied.



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


